DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 09/08/2022 has been entered.  Claims 1-15 are pending.  Claims 1, 3, 6, 8, 11 and 13 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 6 and 11 contain subject matter “each document of the collection of documents being represented as a sub-graph of the knowledge graph and having a plurality of nodes corresponding to a plurality of terms of the document, the sub-graphs being associated with each other by nodes representing common terms of the plurality of terms”, “extract a first filter criterion based on the plurality of terms associated with the plurality of nodes of the sub-graphs representing the collection of documents” and “identify a subset of sub-graphs, of the knowledge graph, that include a node representing a term corresponding to the first filter criterion” (emphasis added), which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In page 8 the Remarks (last paragraph), Applicant states “Fig. 11A shows a visual representation of a knowledge graph representing a document.  The knowledge graph has a plurality of nodes representing the terms of the document” while the claim 1 claims “generate a knowledge graph representing a collection of documents”, which is conflicted with the Specification.  Please verify.

Claims 2-5, 7-10 and 12-15 depend on claims 1, 6 and 11, respectively.  Therefore, Claims 2-5, 7-10 and 12-15 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith), US Patent No. 9,710,544B1.

As to independent claim 1, Smith discloses a document extraction system comprising: 
at least one memory configured to a store a program (col. 28, line 38 – col. 29, line 6; col. 29, lines 33-58: computing system 1000 includes system memory 1020, which may be configured to store program instructions or data); and 
at least one processor communicatively connected to the at least one memory and configured to execute the stored program to (col. 28, line 38 – col. 29, line 6; col. 29, lines 33-58: the computing system may include one or more processors coupled to system memory, and program instructions or data may be executed by the one or more processors): 
generate a knowledge graph representing a collection of documents stored in a document database, each document of the collection of documents being represented as a sub-graph of the knowledge graph, the sub-graph being associated with each other by common terms of the plurality of terms (col. 3, line 55 – col. 4, line 2; col. 9, lines 8-36: obtaining a graph of semantic similarity of documents in a corpus; col. 6, line 63 – col. 7, line 9: the graph may be a data structure in memory that indicates semantic relationships between documents in the internal dataset, which might be some or part of an analyzed corpus of documents, wherein the graph includes nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes to which those edges connect, that is semantic similarity between text in documents corresponding to those nodes, e.g., semantic similarity in the sense of distributional semantic similarity where bodies of text with similarity distributions of terms are deemed to have similar meanings; col. 2, lines 1-26: each of the first-graph edges linking two of the first-graph nodes and denoting semantic similarity of text in documents corresponding to the two linked first-graph nodes); 
extract a first filter criterion based on the plurality of terms of the sub-graphs representing the collection of documents (col. 3, line 55 – col. 4, line 2: obtain a graph of semantic similarity of documents in a corpus, and derive a graph of relationships between entities mentioned in the documents; col. 9, lines 37-59: a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph node; col. 9, line 60 – col. 10, line 7: extracting the attributes (to which the nodes selected for the second graph respectively correspond) from information of the corpus from which the first graph was generated); 
receive a first search value for the first filter criterion (col. 9, lines 37-59: the derive a graph, type of node and values thereof may be selected from information associated with nodes of the first graph, for example, the type of people mentioned in documents, and the values may be the names of people mention in the documents); 
identify a subset of sub-graphs, of the knowledge graph, that include a term corresponding to the first filter criterion and having a term value corresponding to the first search value (col. 9, lines 37-59: for each of the first-graph nodes, the nodes of the second graph (a subset of sub-graphs) may be selected from attributes of the text document, and each of the second-graph nodes may correspond to a respective selected attribute/entity); 
prune the knowledge graph to include only the identified subset of sub-graphs (col. 16, line 45 – col. 17, line 6: a second graph the second graph may be pruned to remove edges); and 
extract and output a subset of the collection of documents corresponding to the subset of sub-graphs included in the pruned knowledge graph (col. 7, lines 45-64: utilizing the derivative graph to present a data visualization that show entities or other attributes).
	Smith discloses in col. 3, lines 14-32: nodes in the semantic graph represent documents, entities mentioned in the document, or other features of the documents, and edges (links or associations) are given by pairwise relationships between each couple of documents, mentioned entities, or other features; col. 3, line 55 – col. 4, line 2: obtain a graph of semantic similarity of documents in a corpus, and derive a graph of relationships between entities mentioned in the documents; col. 10, lines 8-17: each node of a graph may correspond to several nodes of another graph; col. 23, lines 37-52: a corresponding graph may be constructed with documents, paragraphs, entities, sentiments or terms as nodes).  Thus, one of ordinary skill in the art would interpret that the teachings of Smith implies “each document of the collection of documents being represented as a sub-graph of the knowledge graph and having a plurality of nodes corresponding to a plurality of terms of the document, the sub-graphs being associated with each other by nodes representing common terms of the plurality of terms”, “extract a first filter criterion based on the plurality of terms associated with the plurality of nodes of the sub-graphs representing the collection of documents”, and “identifying a subset of sub-graphs, of the knowledge graph, that include a node representing a term”.  

As to dependent claim 2, Smith discloses wherein the at least one processor is further configured to execute the stored program to extract the first filter criterion by: 
identifying a plurality of values associated with each term of the plurality of terms of the sub-graphs of the knowledge graph; and 
extracting the plurality of values for at least one of the plurality of terms as the first filter criterion.

As to dependent claim 3, Smith discloses wherein the at least one processor is further configured to execute the stored program to: 
extract a second filter criterion based on the plurality of terms of the sub-graphs representing the collection of documents (col. 17, lines 45-64); 
receive a second search value for the second filter criterion (col. 9, lines 37-59); 
identify a second subset of sub-graphs, of the pruned knowledge graph, that include a second node representing a second term corresponding to the second filter criterion and having a second term value corresponding to the second search value (col. 9, lines 37-59);
further prune the knowledge graph to include only the identified second subset of sub- graphs (col. 16, line 45 – col. 17, line 6; col. 17, lines 45-64); and
extract and output a second subset of the collection of documents corresponding to the second subset of sub-graphs included in the further pruned knowledge graph (col. 7, lines 45-64).

Claims 6-8 and 11-13 are method and medium claims that contain similar limitations of system claims 1-3.  Therefore, claims 6-8 and 11-13 are rejected under the same rationale.

Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1-3, 6-8 and 11-13 above, and further in view of Copeland, US Patent Application Publication No. US 20200134492A1.

As to dependent claim 4, Smith discloses the graph may represent relationships between things other than documents, e.g., sentiments, terms, or entities likes businesses, products, places, or people.  Smith, however, does not disclose wherein the first filter criterion includes at least one of contract people, contract meta data, contract type, and contract term.
In the same field of endeavor, Copeland discloses in Figure 11 an example enterprise knowledge graph in which triples regarding customers, customer representatives, and call notes are implemented as subgraphs.  Copeland further discloses in paragraph [0029] that the enterprise knowledge graph has characteristics of graphs in that it is composed of nodes and edges, wherein each edge connects two nodes, has a type, and can have one or more properties.  Copeland further discloses the enterprise knowledge graph may include all or most information describing useful in an entire corporate enterprise, financials, business entities, contracts, sales history, etc. (paragraph [0046]).  Copeland further discloses queries against a triple store in a graph like enterprise knowledge graph, for example, queries used by semantic reasoners to extract a subgraph of asserted triples to join with parsed triples can include a clause specifying a subgraph (paragraph [0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Smith, to include the first filter criterion includes at least one of contract people, contract meta data, contract type, and contract term, as taught by Copeland, for the purpose of displaying knowledge graph in different content/information.

As to dependent claim 5, Smith discloses the graph may represent relationships between things other than documents, e.g., sentiments, terms, or entities likes businesses, products, places, or people.  Smith, however, does not disclose wherein the second filter criterion includes at least one of contract people, contract meta data, contract type, and contract term.
In the same field of endeavor, Copeland discloses in Figure 11 an example enterprise knowledge graph in which triples regarding customers, customer representatives, and call notes are implemented as subgraphs.  Copeland further discloses in paragraph [0029] that the enterprise knowledge graph has characteristics of graphs in that it is composed of nodes and edges, wherein each edge connects two nodes, has a type, and can have one or more properties.  Copeland further discloses the enterprise knowledge graph may include all or most information describing useful in an entire corporate enterprise, financials, business entities, contracts, sales history, etc. (paragraph [0046]).  Copeland further discloses queries against a triple store in a graph like enterprise knowledge graph, for example, queries used by semantic reasoners to extract a subgraph of asserted triples to join with parsed triples can include a clause specifying a subgraph (paragraph [0128]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Smith, to include the second filter criterion includes at least one of contract people, contract meta data, contract type, and contract term, as taught by Copeland, for the purpose of displaying knowledge graph in different content/information.

Claims 9-10 and 14-15 are method and medium claims that contain similar limitations of claims 4-5.  Therefore, claims 9-10 and 14-15 are rejected under the same rationale.

Response to Arguments
In the Remarks, Applicant argues in substance that
Applicant argues that the cited references, taken in any proper combination, do not disclose, at least , the notable features of amended claim 1.
In reply to this argument, Smith discloses 
generate a knowledge graph representing a collection of documents stored in a document database, each document of the collection of documents being represented as a sub-graph of the knowledge graph, the sub-graph being associated with each other by common terms of the plurality of terms (col. 3, line 55 – col. 4, line 2; col. 9, lines 8-36: obtaining a graph of semantic similarity of documents in a corpus; col. 6, line 63 – col. 7, line 9: the graph may be a data structure in memory that indicates semantic relationships between documents in the internal dataset, which might be some or part of an analyzed corpus of documents, wherein the graph includes nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes to which those edges connect, that is semantic similarity between text in documents corresponding to those nodes, e.g., semantic similarity in the sense of distributional semantic similarity where bodies of text with similarity distributions of terms are deemed to have similar meanings; col. 2, lines 1-26: each of the first-graph edges linking two of the first-graph nodes and denoting semantic similarity of text in documents corresponding to the two linked first-graph nodes); 
extract a first filter criterion based on the plurality of terms of the sub-graphs representing the collection of documents (col. 3, line 55 – col. 4, line 2: obtain a graph of semantic similarity of documents in a corpus, and derive a graph of relationships between entities mentioned in the documents; col. 9, lines 37-59: a second graph may be derived from the first graph, such that the second-graph nodes respectively correspond to attributes of the first graph node; col. 9, line 60 – col. 10, line 7: extracting the attributes (to which the nodes selected for the second graph respectively correspond) from information of the corpus from which the first graph was generated); 
identify a subset of sub-graphs, of the knowledge graph, that include a term corresponding to the first filter criterion and having a term value corresponding to the first search value (col. 9, lines 37-59: for each of the first-graph nodes, the nodes of the second graph (a subset of sub-graphs) may be selected from attributes of the text document, and each of the second-graph nodes may correspond to a respective selected attribute/entity); 

Smith discloses in col. 3, lines 14-32: nodes in the semantic graph represent documents, entities/terms mentioned in the document, or other features of the documents, and edges (links or associations) are given by pairwise relationships between each couple of documents, mentioned entities, or other features; col. 3, line 55 – col. 4, line 2: obtain a graph of semantic similarity of documents in a corpus, and derive a graph of relationships between entities/terms mentioned in the documents; col. 10, lines 8-17: each node of a graph may correspond to several nodes of another graph; col. 23, lines 37-52: a corresponding graph may be constructed with documents, paragraphs, entities, sentiments or terms as nodes).  Thus, one of ordinary skill in the art would interpret that the teachings of Smith implies “each document of the collection of documents being represented as a sub-graph of the knowledge graph and having a plurality of nodes corresponding to a plurality of terms of the document, the sub-graphs being associated with each other by nodes representing common terms of the plurality of terms”, “extract a first filter criterion based on the plurality of terms associated with the plurality of nodes of the sub-graphs representing the collection of documents”, and “identifying a subset of sub-graphs, of the knowledge graph, that include a node representing a term”.  

As mentioned in the interview summary dated 08/26/2022, the proposed amendment has changed the scope of the claims and their dependencies, and might overcome the cited prior art.  However, after reviewing the claimed limitations and the prior art Smith, Examiner has realized that the Smith reference still reads on the claimed amendment.


Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177